Citation Nr: 1825956	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  17-01 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a right shin splint disorder.

4.  Entitlement to an increased rating for left ankle sprain with left tarsal tunnel syndrome and paresthesia, left foot, rated 0 percent disabling from February 21, 1998 to March 27, 2002, and 20 percent disabling from December 29, 2004.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran had active service from October 1996 to February 1998.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The RO in Boston, Massachusetts, certified these claims to the Board for appellate review.

In May 2013, the Board remanded these claims - then not yet perfected for appellate review - to the Agency of Original Jurisdiction (AOJ).

During the course of this appeal, the Veteran requested a hearing before the Board.  The AOJ scheduled her for such a hearing, but on that date, she failed to report.  The Board thus considers her hearing request withdrawn.  

In written statements dated June 2013, the Veteran and her representative are raising claims for earlier effective dates for the grants of service connection for left ankle and psychiatric disabilities.  The Board refers these raised claims to the AOJ for appropriate action.  

The issues of entitlement to service connection for a right ankle disorder, entitlement to service connection for a right shin splint disorder, and entitlement to an increased rating for left ankle sprain with left tarsal tunnel syndrome and paresthesia, left foot, rated 0 percent disabling from February 21, 1998 to March 27, 2002, and 20 percent disabling from December 29, 2004, are addressed in the REMAND portion of the decision, below, and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not currently have bronchitis.


CONCLUSION OF LAW

Chronic bronchitis was not incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has duties to notify and assist claimants who make claims for benefits.  38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Specifically, VA is to notify a claimant and representative, if any, of the information and medical or lay evidence not previously provided to VA that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by providing a medical examination or obtaining a medical opinion.  38 U.S.C. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

Here, with regard to the claim being decided, the Veteran does not assert that VA violated its duty to notify, that there are any outstanding records that need to be secured on her behalf, or that the VA examination she underwent during the course of this appeal was inadequate.  Therefore, no further notification or assistance is necessary. 

Analysis

The Veteran seeks service connection for chronic bronchitis on a direct basis, as related to or initially manifesting during active service.  According to her initial application for VA compensation, she first had bronchitis during service, on December 1, 1996.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303(a).  Generally, to prevail on a claim for service connection as directly related to service, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In this case, the evidence does not satisfy all elements of a service connection claim.  Specifically, it does not show a current disability during or contemporaneous with the appeal period, a prerequisite for establishing service connection.  

The service medical records confirm the Veteran was diagnosed with bronchitis during service, as alleged, in September 1997, after presenting multiple times during prior months with respiratory and pulmonary complaints.  X-rays revealed no abnormalities.  In November 1997, during her last examination before discharge from service, the Veteran reported she had had chronic or frequent colds, sinusitis, hay fever, shortness of breath, pain or pressure in the chest, and a chronic cough, but the examiner noted a normal mouth, throat, nose, sinuses, ears, lungs and chest.  The examiner did not diagnose bronchitis, instead indicating the Veteran had not been evaluated for related complaints since September 1997.

Following discharge, the Veteran began seeking treatment for multiple medical complaints, primarily those related to an in-service vehicle accident.  She rarely reported respiratory or pulmonary problems.  Twice, in 2005 and 2006, she reported symptoms affecting her nose and throat (nasal discharge and sore throat), but no medical professional attributed these symptoms to bronchitis, chronic or otherwise.  

In addition, in April 2010, during a VA general medical examination, scheduled in support of this appeal, the Veteran reported no respiratory or pulmonary issues and the examiner noted no mouth, throat, or ear symptoms or abnormal breath sounds and a lack of any pulmonary history.  

Since then, the Veteran has continued to seek medical care for a variety of issues, none involving her respiratory or pulmonary system.  During treatment visits, no medical professional diagnosed bronchitis.

The Veteran's assertion that she has a diagnosis of chronic bronchitis represents the only evidence of record towards satisfying the current disability element of this claim.  The Veteran is competent to report when she experienced certain respiratory and/or pulmonary symptoms associated with bronchitis, including, for instance, a cough, nasal discharge, a sore throat and chest pain, as such symptoms are capable of lay observation.  However, without medical training, which she lacks, she is not competent to determine if these symptoms are attributable to bronchitis.  She is also not competent to characterize the one incident of bronchitis she had in service as chronic.  That matter is simply beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran indeed had bronchitis in service, but there is no evidence, lay or medical, indicating she had it again after discharge, including during the course of this appeal.  Absent proof of a present disability, existing at some point since service or during the course of the appeal, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board therefore concludes that chronic bronchitis was not incurred in or aggravated by active service.


ORDER

Service connection for chronic bronchitis is denied.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claims of entitlement to service connection for right ankle and right shin splint disabilities and entitlement to an increased rating for a left ankle disability, but additional action is necessary before the Board proceeds.  

During the course of this appeal, in April 2010, the Veteran attended a VA examination.  As the Veteran's representative points out in a December 2017 Appellant's Brief, the report of that examination is not adequate to decide these claims.  The Veteran is claiming, in part, that her right ankle and right shin splint disabilities are caused or aggravated by her service-connected left ankle, bilateral hip and/or lumbar spine disabilities, an allegation the examiner did not address.  In addition, since the examination, the Veteran's service-connected left ankle disability has allegedly worsened, necessitating another VA examination.  

Accordingly, these claims are REMANDED for the following actions:

1.  Request any outstanding VA treatment records for the Veteran.  All records obtained should be associated with the claims file.

2.  Schedule the Veteran for a VA examination.  The examiner should review the entire record, including all pertinent treatment records dated since the Veteran's discharge from service, the report of VA examination conducted in April 2010, and the Veteran's written statements dated since 1998.  The examiner should record in detail the Veteran's history of right and left ankle and right shin splint symptoms.  

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right ankle and/or right shin splint disabilities a) were incurred in or otherwise related to service or b) are proximately due to, the result of, or aggravated by the Veteran's service-connected left ankle, bilateral hip, and/or lumbar spine disabilities.  

The examiner should also evaluate the severity of the Veteran's left ankle disability, including by characterizing it as moderate, moderately severe or severe, and discussion of impairment during flare-ups or on repeated use.  The examiner should indicate whether and to what extent, from February 21, 1998 to March 27, 2002, this disability caused functional loss, including secondary to pain and/or other left ankle/foot symptoms.  The examiner should provide rationale with references to the record for each opinion. 

3.  Readjudicate these claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


